FILED
                            NOT FOR PUBLICATION                             MAR 16 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10153

               Plaintiff - Appellee,             D.C. No. 4:09-cr-02024-FRZ

  v.
                                                 MEMORANDUM *
OMAR FRANCISCO RODRIGUEZ-
JIMENEZ, a.k.a. Omar Francisco
Rodriguez,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Gordon J. Quist, District Judge, Presiding

                               Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Omar Francisco Rodriguez-Jimenez appeals from the 51-month sentence

imposed following his guilty-plea conviction for reentry after deportation, in




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 8 U.S.C. § 1326(a). We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

      Rodriguez-Jimenez contends that his sentence was substantively

unreasonable and failed to give adequate consideration to the all of the relevant

circumstances, including the fact that he returned to the United States only to be

present for the birth of his second child. In light of the totality of the

circumstances, including Rodriguez-Jimenez’s criminal and disciplinary history,

the 51-month sentence at the bottom of the Guidelines range was substantively

reasonable. See Gall v. United States, 552 U.S. 38, 51 (2007); United States v.

Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                            2                                  10-10153